FINAL ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
This action is in response to papers filed 03/09/2022 in which claim 6 was previously canceled; and claims 12-20 were previously withdrawn. 
Claims 1-5, 7-11 and 21-23 are under examination.

Maintained Rejections
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5 and 21-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jain et al (13 January 2011; US 2011/0008426 A1; previously cited) in view of Franke (4 October 2007; US 2007/0232528 A1; previously cited) and Batvoska et al (Biosci. Biotechnolog. Biochem., 2008, 72(10): 2623-2631).
This rejection is maintained.
Regarding claim 1, Jain teaches a modified release pharmaceutical composition that exhibits a biphasic release profile comprising a fast (immediate) release fraction containing mycophenolate or derivatives thereof as an active agent and a slow (extended) releasing fraction containing mycophenolate as an active agent, wherein the immediate release fraction contains about 70% to 99% w/w of the active agent and the extended release fraction contains 1% to about 30% w/w of the active agent (abstract; [0001], [0007], [0012], [0013], [0041], [0045], [0046]; Example 5 and Table 5; claim 14). Jain teaches the mycophenolate as the active agent has anti-tumor activity. ([0002]). Jain teaches a pharmaceutical composition comprising the immediate release fraction contains 75% w/w of the active agent and the extended release fraction contains 25% w/w of the active agent (Example 5 and Table 5). Jain teaches the modified release pharmaceutical composition that exhibits a biphasic release profile is intended for a once-a-day or a twice-a-day administration in which the composition releases the active agent in a desired manner so as to maintain prophylactic and/or therapeutic levels of the active in the plasma for an extended period of time devoid of any substantial drug related toxicity ([0012], [0023], [0027]-[0029] and [0078]).
However, Jain does not teach the active agent is HDAC inhibitor selected from the group consisting of valproic acid, valproate semisodium, sodium valproate and magnesium valproate of claim 1.
Regarding the HDAC inhibitor of claim 1, Franke teaches a pharmaceutical formulation that exhibits a biphasic release profile comprising a fast release component containing an HDAC inhibitor and a slow releasing component containing an HDAC inhibitor, wherein the fast releasing component and the slow releasing component are formulated in a predefined proportion such that the HDAC inhibitor is released over a 6 hour period (abstract; [0001], [0027], [0034], [0054], [0056], [0075], [0082]; claims 1, 2 and 16). Franke teaches the HDAC inhibitor has anti-tumor activity ([0004]). Franke teaches HDAC inhibitors that can be used in a bi-phasic release formulation include valproic acid and hydroxamic acid derivatives ([0040] and [0048]). Franke teaches a pharmaceutical formulation that exhibits a biphasic release profile displays highly beneficial characteristics without enhancing negative side effects ([0081]-[0082]). Franke teaches that the biphasic release profile provide sustained release of VPA serum levels in pharmaceutically relevant concentrations which leads to a prolonged action and minimized cardiotoxic side effects ([0081]).
It would have been obvious to one of ordinary skill in the art to incorporate valproic acid as the active agent in the pharmaceutical composition that exhibits a biphasic release profile of Jain, and produce the claimed invention. One of ordinary skill in the art would have been motivated to do so because Jain and Franke are commonly drawn to pharmaceutical compositions exhibiting biphasic release profiles comprising an immediate release fraction containing an anti-tumor active agent and an extended release fraction containing an anti-tumor active agent, whereby the composition releases the active agent in a desired manner so as to maintain therapeutic levels of the active agent in the plasma for an extended or prolonged period of time devoid of any substantial drug related toxicity. Jain indicated that derivatives of mycophenolate is suitable active agents for used in a bi-phasic release formulation (Jain: [0014]-[0015], [0019], [0021]-[0024]), and per Batvoska, hydroxamic acid of derivatives of mycophenolic acid is a known derivative of mycophenolate that functions as a histone deacetylase (HDAC) inhibitor and is used as an anticancer agent (Batvoska: Abstract; pages 2623-2624). Given that Franke indicated that not only valproic acid is suitable for use as the active agent in a bi-phasic release formulation, hydroxamic acid derivatives are also suitable active agents for use in a bi-phasic release formulation (Franke: [0040] and [0048]), there is reasonable expectation and predictability that valproic acid can be incorporated as the active agent in the pharmaceutical composition exhibiting biphasic release profiles of Jain, as a derivative of mycophenolate is suitable as an active agent per Jain, which encompassed a histone deacetylase (HDAC) inhibitor per Batvoska. As such, it would have been simple substitution of one active agent known for their suitability in a bi-phasic release formulation for another, to achieve predictable results of obtaining a bi-phasic release formulation which releases the active agent in a desired manner so as to maintain therapeutic levels of the active agent in the plasma for an extended or prolonged period of time devoid of any substantial drug related toxicity, which are the common objectives of bi-phasic release formulations of Jain and Franke, thereby achieving Applicant’s claimed invention with reasonable expectation of success.
Regarding claims 2 and 21, as discussed above, Jain teaches and provide guidance for the immediate release component contains 75% by weight active agent and the extended release component contains 25% by weight active agent.
Regarding claims 3 and 22, Franke teaches the bi-phasic release formulation can be coated such as in the form of a coated tablet such that it can be resistant gastric fluid and Franke also showed that the release of valproic acid is at pH 6.8 ([0052]; claim 2), thereby the bi-phasic release formulation of Jain and Franke can be made such that the valproic acid is released after passing the pyloric sphincter and into the small intestine by making the formulation to a coated tablet that is resistant to gastric fluid, as Jain also teaches the composition is formulated to release the active agent into the small intestine ([0028]).
Regarding claim 4, Franke provides the guidance for formulating the extended release forms to contain enteric coated granules ([0065], [0069]-[0071] and [0076]).
Regarding claim 5 and 23, Frank provides the guidance for optimizing the size of the coated particles/granules to be 0.5 to 2.5 mm (500 µm to 2500 µm) ([0060]; claim 19), which overlaps the claimed maximum dimensions of “500 – 1000 µm” and “600-800 µm.” Thus, It is noted that the courts have stated that [w]here the claimed ranges “overlap or lie inside the ranges disclosed by the prior art” and even when the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have similar properties, a prima facie case of obviousness exists (see In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); Titanium Metals Corp. of America v. Banner, 778 F2d 775. 227 USPQ 773 (Fed. Cir. 1985). Absent some demonstration of unexpected results showing criticality from the claimed parameters, the optimization of the particle size of the enteric coated granulates/particles would have been obvious before the effective filing date of Applicant’s invention. See MPEP 2144.05 (I)-(II).
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art before the effective filing date of Applicant’s invention, as evidenced by the reference, especially in the absence of evidence to the contrary.

Claims 7 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jain et al (13 January 2011; US 2011/0008426 A1; previously cited) in view of Franke (4 October 2007; US 2007/0232528 A1; previously cited) and Batvoska et al (Biosci. Biotechnolog. Biochem., 2008, 72(10): 2623-2631), as applied to claim 1 above, and further in view of Drott et al (3 April 2014; US 2014/0093565 A1; previously cited).
This rejection is maintained.
The pharmaceutical composition of claim 1 is discussed above.
However, Jain, Franke and Batvoska do not teach the steroid of claims 7 and 8.	Regarding the steroid of claims 7 and 8, Drott teaches a pharmaceutical composition comprising a combination of a HDAC inhibitor such as valproic acid and a steroid such as prednisone, prednisolone, dexamethasone or betamethasone (abstract; [0010]-[0023], [0032], [0033] and [0042]-[0045]). Drott teaches the drug including valproic acid and steroid can be prepared by well-known preparation forms including immediate release formulation ([0033]). 
It would have been obvious to one of ordinary skill in the art to include a steroid in the formulation of Jain and Franke, and particularly in the immediate release form of the formulation of Jain and Franke, and produce the claimed invention. One of ordinary skill in the art would have been motivated to do so because Drott provided the guidance for including a steroid to the immediate release form of the formulation of Jain and Franke so as to increase the response from the patient upon treatment with HDAC inhibitor (valproic acid), as well as, reduce the side-effects such as somnolence ([0010]-[0011]). Thus, an ordinary artisan provided the guidance from Drott would looked to including a steroid into the immediate release form of the formulation of Jain and Franke so as to obtain a pharmaceutical composition that have added benefits of reducing the side-effects such as somnolence, and achieve Applicant’s claimed invention with reasonable expectation of success.
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art before the effective filing date of Applicant’s invention, as evidenced by the reference, especially in the absence of evidence to the contrary.

Claims 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Drott et al (3 April 2014; US 2014/0093565 A1; previously cited) in view of Jain et al (13 January 2011; US 2011/0008426 A1; previously cited) and Franke (4 October 2007; US 2007/0232528 A1; previously cited) and Batvoska et al (Biosci. Biotechnolog. Biochem., 2008, 72(10): 2623-2631) .
This rejection is maintained.
Regarding claims 9-11, Drott teaches a kit containing at least one pharmaceutical composition containing HDAC inhibitor, wherein the composition can be formulated in well-known preparation forms including immediate release form and extended release forms (abstract; [0010]-[0023], [0032], [0033] and [0042]-[0045]). Drott teaches the Kit can contain multiple doses of the HDAC inhibitor composition ([0046]-[0051]). Drott teaches the doses and amount of HDAC inhibitor can be provided/optimized in the kit such that the doses when administered sequentially provide a desired concentration for pretreating cancer ([0046]-[0051]).
However, Drott does not teach HDAC inhibitor is provided in both an immediate release form and an extended release form and the weight % of the HDAC inhibitor in said immediate release form and extended release form of claims 9-11.
Regarding the HDAC inhibitor is provided in both an immediate release form and an extended release form and the weight % of the HDAC inhibitor in said immediate release form and extended release form of claims 9-11, Jain teaches a modified release pharmaceutical composition that exhibits a biphasic release profile comprising a fast (immediate) release fraction containing mycophenolate or derivatives thereof as an active agent and a slow (extended) releasing fraction containing mycophenolate as an active agent, wherein the immediate release fraction contains about 70% to 99% w/w of the active agent and the extended release fraction contains 1% to about 30% w/w of the active agent (abstract; [0001], [0007], [0012], [0013], [0041], [0045], [0046]; Example 5 and Table 5; claim 14). Jain teaches the mycophenolate as the active agent has anti-tumor activity. ([0002]). Jain teaches a pharmaceutical composition comprising the immediate release fraction contains 75% w/w of the active agent and the extended release fraction contains 25% w/w of the active agent (Example 5 and Table 5). Jain teaches the modified release pharmaceutical composition that exhibits a biphasic release profile is intended for a once-a-day or a twice-a-day administration in which the composition releases the active agent in a desired manner so as to maintain prophylactic and/or therapeutic levels of the active in the plasma for an extended period of time devoid of any substantial drug related toxicity ([0012], [0023], [0027]-[0029] and [0078]).
Franke teaches a pharmaceutical formulation that exhibits a biphasic release profile comprising a fast release component containing an HDAC inhibitor and a slow releasing component containing an HDAC inhibitor, wherein the fast releasing component and the slow releasing component are formulated in a predefined proportion such that the HDAC inhibitor is released over a 6 hour period (abstract; [0001], [0027], [0034], [0054], [0056], [0075], [0082]; claims 1, 2 and 16). Franke teaches the HDAC inhibitor has anti-tumor activity ([0004]). Franke teaches HDAC inhibitors that can be used in a bi-phasic release formulation include valproic acid and hydroxamic acid derivatives ([0040] and [0048]). Franke teaches a pharmaceutical formulation that exhibits a biphasic release profile displays highly beneficial characteristics without enhancing negative side effects ([0081]-[0082]). Franke teaches that the biphasic release profile provide sustained release of VPA serum levels in pharmaceutically relevant concentrations which leads to a prolonged action and minimized cardiotoxic side effects ([0081]).
It would have been obvious to one of ordinary skill in the art to incorporate valproic acid as the active agent in the pharmaceutical composition that exhibits a biphasic release profile of Jain, and produce the claimed invention. One of ordinary skill in the art would have been motivated to do so because Jain and Franke are commonly drawn to pharmaceutical compositions exhibiting biphasic release profiles comprising an immediate release fraction containing an anti-tumor active agent and an extended release fraction containing an anti-tumor active agent, whereby the composition releases the active agent in a desired manner so as to maintain therapeutic levels of the active agent in the plasma for an extended or prolonged period of time devoid of any substantial drug related toxicity. Jain indicated that derivatives of mycophenolate is suitable active agents for used in a bi-phasic release formulation (Jain: [0014]-[0015], [0019], [0021]-[0024]), and per Batvoska, hydroxamic acid of derivatives of mycophenolic acid is a known derivative of mycophenolate that functions as a histone deacetylase (HDAC) inhibitor and is used as an anticancer agent (Batvoska: Abstract; pages 2623-2624). Given that Franke indicated that not only valproic acid is suitable for use as the active agent in a bi-phasic release formulation, hydroxamic acid derivatives are also suitable active agents for use in a bi-phasic release formulation (Franke: [0040] and [0048]), there is reasonable expectation and predictability that valproic acid can be incorporated as the active agent in the pharmaceutical composition exhibiting biphasic release profiles of Jain, as a derivative of mycophenolate is suitable as an active agent per Jain, which encompassed a histone deacetylase (HDAC) inhibitor per Batvoska. As such, it would have been simple substitution of one active agent known for their suitability in a bi-phasic release formulation for another, to achieve predictable results of obtaining a bi-phasic release formulation which releases the active agent in a desired manner so as to maintain therapeutic levels of the active agent in the plasma for an extended or prolonged period of time devoid of any substantial drug related toxicity, which are the common objectives of bi-phasic release formulations of Jain and Franke, thereby achieving Applicant’s claimed invention with reasonable expectation of success.
It would have been obvious to one of ordinary skill in the art to combine the teachings of Drott, Jain and Franke, and utilize a kit for the pharmaceutical composition containing both an immediate release form and an extended release form of HDAC inhibitor.  One of ordinary skill in the art would have been motivated to utilize a kit in order to package and ship the formulation as well as to provide instructions for a consumer/provider on how to utilize the product.  “Where the printed matter is not functionally related to the substrate, the printed matter will not distinguish the invention from the prior art in terms of patentability.” In re Ngai, 367 F.3d 1336, 70 USPQ2d 1862 (Fed. Cir. 2004). See MPEP 2112.01 [R-3].  The applicant has not indicated that the instructions indicate some unobvious functional relationship between the product and the instructions. Furthermore, Drott provided the motivation to provide the pharmaceutical composition in a kit so as it would be easy for a human being suffering from cancer to perform the pretreatment prior to additional treatment at the hospital. Thus, an ordinary artisan provided the guidance from Drott would have looked to including the pharmaceutical composition of Jain in view of Franke in a kit so as to provide instructions for the consumer/provider on how to utilize the product, thereby making it easier for the consumer/provide to perform the pretreatment prior to additional treatment at the hospital, and achieve Applicant’s claimed invention with reasonable expectation success.
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art before the effective filing date of Applicant’s invention, as evidenced by the reference, especially in the absence of evidence to the contrary.

Response to Arguments
Applicant's arguments filed 03/09/2022 have been fully considered but they are not persuasive.
Applicant argues in light of the expert opinion in the 132 Declaration from Hans Lennernäs filed 03/09/2022, in which Applicant alleges that Batovska discloses derivatives of mycophenolic acid including hydroxamic acid derivative of mycophenolic acid had higher HDAC inhibitor, but at the same time the inhibitory activity towards IMPDH, which is the activity that underlies the use of mycophenolic acid as an immunosuppressant, was decreased. Applicant alleged that an ordinary artisan considering the disclosure of Batovska in light of the disclosure of Jain would have concluded that hydroxyamic acid derivative could not be considered derivative of mycophenolate, as these hydroxyamic acid derivative in Batovska are structurally and functionally different than mycophenolic acid, same as with mycophenolic acid is structurally and functionally different from valproic acid. Applicant further alleged that to an ordinary artisan the derivatives of Batovksa would be seen as different pharmaceutical active ingredients than mycophenolic acid. Applicant goes to further alleged that the cell proliferation test as shown in Table 2 of Batoska showed that only compounds 3 and 4 were better than MPA in limiting cell proliferation, but hydroxamic acid derivative of mycophenolic acid of compound 2 while providing a HDAC inhibition is not better than mycophenolic acid in limiting cell proliferation or in other words treating cancer. Applicant goes on to further alleged that the term “hydroxamic acid derivatives” referred to different compounds in Batovska and Franke, as Batovska referred to hydroxamic acid derivatives obtained by modifying the basic structural formula of mycophenolic acid and Franke referred to a general group of hydroxamic acids. Thus, Applicant alleged that there was no link between the hydroxamic acid derivatives of mycophenolic acid in Batovska and the “hydroxamic acid derivative” of Franke. As such, Applicant alleged that in view of the above arguments and the expert opinion from the Lennernäs Declaration, the Examiner has no factual evidence to support their proposal that an ordinary artisan would have modify Franke’s formulation using teachings relating to a completely different compound. (Remarks, pages 7-13).

In response, the Examiner disagrees. Applicant arguments and the Declaration under 37 C.F.R. §1.132 from Hans Lennernäs filed 03/09/2022 are considered, but found insufficient to overcome the standing 103 rejections for the following reasons as set forth below.
As previously discussed, to the extent that mycophenolic acid as disclosed in Jain and valproic acid as disclosed in Franke are different compounds, Jain and Franke, are commonly drawn to pharmaceutical compositions exhibiting biphasic release profiles comprising an immediate release fraction containing an anti-tumor active agent and an extended release fraction containing an anti-tumor active agent, whereby the composition releases the active agent in a desired manner so as to maintain therapeutic levels of the active agent in the plasma for an extended or prolonged period of time devoid of any substantial drug related toxicity. Jain indicated that derivatives of mycophenolate is suitable active agents for used in a bi-phasic release formulation (Jain: [0014]-[0015], [0019], [0021]-[0024]), and per Batvoska, hydroxamic acid of derivatives of mycophenolic acid is a known derivative of mycophenolate that functions as a histone deacetylase (HDAC) inhibitor and is used as an anticancer agent (Batvoska: Abstract; pages 2623-2624). Given Franke indicated that not only valproic acid is suitable for use as the active agent in a bi-phasic release formulation, hydroxamic acid derivatives are also suitable active agents for use in a bi-phasic release formulation (Franke: [0040] and [0048]), there is reasonable expectation and predictability that valproic acid can be incorporated as the active agent in the pharmaceutical composition exhibiting biphasic release profiles of Jain, as a derivative of mycophenolate was indicated as a suitable active agent per Jain, which encompassed a histone deacetylase (HDAC) inhibitor per Batvoska. 
To this end, Applicant attempts to again focus on structural and functional differences between the compounds of the cited prior arts are not persuasive arguments or evidence of nonobviousness, as they are far from removed from the obviousness analysis of the standing 103 rejection. As discussed in the standing 103 rejection, Jain suggested any derivatives of mycophenolate are suitable active agent for used in a bi-phasic release formulation. Batvoska establishes that a derivative of mycophenolic acid such as hydroxamic acid derivative of mycophenolic acid is a known derivative of mycophenolate that functions as a histone deacetylase (HDAC) inhibitor and is used as an anticancer agent, as well as, has some inhibitory activity against inosine monophosphate dehydrogenase (IMPDH) or cell proliferation (Batvoska: Abstract; page 2624, left column and Fig. 1; page 2627 and Table 2). Thus, Batvoska establishes that a derivative of mycophenolic acid such as hydroxamic acid derivative of mycophenolic acid, can also have immunosuppressive activity. It is also noted that aside from Franke indicating that HDAC inhibitors including hydroxamic acid derivatives are suitable active agent for use in bi-phasic release formulation, Franke also indicated that valproic acid, an HDAC inhibitor, can also be used for treating autoimmune disease and inflammatory disorders (Franke: [0024]-[0025] and [0111]), which is also one of the intended function (treatment of autoimmune diseases) of the active ingredient used in the bi-phasic release formulation of Jain ([0001]-[0002] and [0025]).
As such, the Examiner maintains the position there remain reasonable expectation and predictability that valproic acid can be incorporated as the active agent in bi-phasic release formulation of Jain, as it would have been simple substitution of one active agent known for their suitability in a bi-phasic release formulation for another, to achieve predictable results of obtaining a bi-phasic release formulation which releases the active agent in a desired manner so as to maintain therapeutic levels of the active agent in the plasma for an extended or prolonged period of time devoid of any substantial drug related toxicity, which are the common objectives of bi-phasic release formulations of Jain and Franke.
Applicant alleged that there was no link between the hydroxamic acid derivatives of mycophenolic acid in Batovska and the “hydroxamic acid derivative” of Franke. However, there is indeed a link. The hydroxamic acid derivatives of the hydroxamic acid derivatives of mycophenolic acid in Batovska and the hydroxamic acid derivative of Franke commonly bears a hydroxamic acid pharmacophore.
Applicant alleges that the Examiner has no factual evidence to support their proposal that an ordinary artisan would have modify Franke’s formulation using teachings relating to a completely different compound. However, there is no modifying of Franke’s formulation in the standing 103 rejection, but rather there is reasonable motivation and expectation success in incorporating valproic acid of Franke as the active agent in the bi-phasic formulation of Jain, as both Franke and Jain are bi-phasic formulations. Thus, the Examiner is not required to provide factual evidence to support their proposal of obviousness because some predictability and reasonable expectation of success have been provided by the Examiner to render obvious Applicant’s claimed invention over the combined teachings of Jain in view of Franke and Batvoska. Thus, it is noted that [o]bviousness does not require absolute predictability, however, at least some degree of predictability is required. Evidence showing there was no reasonable expectation of success may support a conclusion of nonobviousness. In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976). Furthermore, [c]onclusive proof of efficacy is not required to show a reasonable expectation of success. Acorda Therapeutics, Inc. v. Roxane Lab., Inc., 903 F.3d 1310, 1333, 128 USPQ2d 1001, 1018 (Fed. Cir. 2018) ("This court has long rejected a requirement of ‘[c]onclusive proof of efficacy’ for obviousness." (citing to Hoffmann-La Roche Inc. v. Apotex Inc., 748 F.3d 1326, 1331 (Fed. Cir. 2014); PharmaStem Therapeutics, Inc. v. ViaCell, Inc., 491 F.3d 1342, 1364 (Fed. Cir. 2007); Pfizer, Inc. v. Apotex, Inc., 480 F.3d 1348, 1364, 1367–68 (Fed. Cir. 2007) (reasoning that "the expectation of success need only be reasonable, not absolute")).  To this end, a conclusion of obviousness has been sufficiently established in the standing103 rejection and thus, burden is shifted to Applicant to provide objective evidence showing that there was no reasonable expectation. However, [t]he recent 132 Declaration of Hans Lennernäs filed 03/09/2022 providing an expert opinion was not found persuasive evidence of nonobviousness for the reason(s) discussed above nor was there objective evidence provided therein showing that there would not be reasonable expectation of success based on the Examiner’s obviousness analysis in the standing 103 rejection.
As a result, for at least the reason discussed above, claims 1-5, 7-11 and 21-23 remain rejected as being obvious and unpatentable over the combined teachings of the cited prior arts in the standing 103 rejections as set forth in this office action.

Conclusion
	No claim is allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOAN THI-THUC PHAN whose telephone number is (571)270-3288. The examiner can normally be reached 8-5 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Kwon can be reached on 571-272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOAN T PHAN/Primary Examiner, Art Unit 1613